Citation Nr: 1735921	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-24 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder.


REPRESENTATION

Appellant represented by: Penelope Gronbeck, Attorney	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Appellant served on active duty from August 7, 1979, to August 23, 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In September 2014, the Board remanded the claim for the RO to afford the Appellant a videoconference hearing.  

In July 2015, the Appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In June 2016, the Board remanded this matter for further development.

In April 2017, the Appellant requested a second "video hearing as soon as possible so that he can offer further evidence in the form of his testimony."  A claimant has the right to one hearing on appeal.  38 C.F.R. § 20.700(a).  The Appellant has been provided a Board hearing at which he and his attorney provided testimony and argument in support of the issue on appeal.  The law does not require that the Appellant be afforded a second hearing merely because he requests one.  Neither the Veteran nor his attorney has provided reason or good cause as to why a second hearing should be provided.  Accordingly, the request for a second hearing is denied.

During the course of the appeal, the Appellant changed representation from attorney Neil Riley to attorney Penelope Gronbeck.  See May 2015 VA Form 21-22a, Appointment of Individual as Claimant's Representative and October 2016 VA Form 21-22a, Appointment of Individual as Claimant's Representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The June 2016 Board remand instructed that the Appellant be scheduled for a VA examination to determine the nature of any acquired psychiatric disorder, and whether such disorder had an onset in service or is otherwise related to the Appellant's service.

In accordance with the June 2016 Board remand, the Appellant underwent VA psychiatric examination in October 2016.  The October 2016 VA examiner diagnosed the Appellant with schizoaffective disorder, and opined that the diagnosis accounted for the Appellant's symptoms of anxiety and depression as well as the Appellant's other current psychiatric symptoms.  The VA examiner opined that the Appellant's schizoaffective disorder less likely than not had an onset in service or is otherwise related to service.  The VA examiner explained that the Appellant's symptoms of psychosis first emerged around the age of 8, during the time, or just after, a period of repeated sexual abuse.  The VA examiner explained that the Appellant exhibited sufficient symptoms of the disorder to warrant psychiatric hospitalization as a child, a factor indicative of poorer prognosis and which speaks to the importance of pre-service and non-military risk factors.  However, the VA examiner also noted that the reported in-service sexual assault would constitute a risk factor with regard to the development of schizoaffective disorder.  The VA examiner appears to opine that the Appellant's schizoaffective disorder was present prior to service.  

The Appellant is presumed sound at the time of entry into service.  Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was due to the natural progression of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

As the Appellant's June 1979 Report of Medical Examination noted no psychiatric disorder, he is presumed to have been sound at entry into service.  Therefore, remand is appropriate to obtain medical opinion as to whether the Appellant's schizoaffective disorder clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum from the October 2016 VA examiner to determine whether the Appellant's schizoaffective disorder clearly and unmistakably pre-existed service and was not aggravated by service.  If the October 2016 VA examiner is not available, obtain the requested opinion from an appropriate medical professional.  The need for an additional examination of the Appellant is left to the discretion of the clinician selected to write the addendum opinion.

The record, to include a copy of this remand, must be reviewed. 

The examiner should opine as to the following:

Is there clear and unmistakable (undebatable) evidence that the Appellant's schizoaffective disorder pre-existed service?

(i) If there is clear and unmistakable evidence that the schizoaffective disorder pre-existed service, is there clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?

If there was an increase in the severity of the disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(ii) If there is no clear and unmistakable evidence that the current disorder pre-existed service, the examiner must presume that there was no disorder present at the time of service entrance.  The examiner should then opine as to whether it is at least as likely as not that the disorder had its onset in service or is otherwise directly related to service. 

In offering any opinion, the examiner must consider all pertinent lay and medical evidence.  The examiner should specifically consider the October 2016 VA examiner's opinion that the Appellant's in-service sexual assault would constitute a risk factor with regard to the development of schizoaffective disorder.  

Complete and clearly-stated rationale for the conclusions reached, must be provided.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




